Fourth Court of Appeals
                                 San Antonio, Texas
                                     February 22, 2021

                                    No. 04-20-00340-CV

                       IN THE INTEREST OF A.R., JR., A CHILD,

                From the 293rd Judicial District Court, Zavala County, Texas
                            Trial Court No. 18-03-14124-ZCV
                        Honorable Maribel Flores, Judge Presiding

                                       ORDER

        Appellant’s motion for an extension of time to file his brief is GRANTED as follows.
Appellant’s brief is due on or before March 3, 2021.




                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of February, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court